Citation Nr: 1522178	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an effective date earlier than February 1, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD) with schizophrenia, paranoid type.

2. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). By a July 2011 rating decision, service connection for PTSD, with schizophrenia, paranoid type, was granted, effective February 1, 2011. A November 2012 rating decision denied SMC based on the need for aid and attendance or housebound status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, at the time of his November 2013 Substantive Appeal, asserted his right to be heard by the Board via video conference, only if such could be accomplished near Corinth, Mississippi. It appears that the AOJ construed such to mean that the Veteran did not want to be heard by the Board via video conference, as such would be held at the RO in Jackson, Mississippi. However, in May 2015, the Veteran's representative submitted a motion noting the Veteran's November 2013 request to be heard by the Board and requested that he be afforded a video conference hearing before the Board. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference before a Veterans Law Judge at the RO in accordance with applicable procedures. Notify him of the date, time and location of this scheduled hearing. Put a copy of this letter in his claims file. If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




